Revised December 30, 1998

                      UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit



                               No. 97-41291
                             Summary Calendar



                          CHANDLER WENDELL, JR.,

                                                    Plaintiff-Appellant,


                                   VERSUS


       LLOYD ASHER, Correctional Officer; WILLIAM PITTMAN,
        Correctional Officer; BILLYE FORREST, Correctional
      Lieutenant; RICKY TARVER, Correctional Captain; MIKE
   NICHOLS, Correctional Major; TRACEY PORTER, Classification
  Officer; LINDA DEHOYOS, Doctor; TIMOTHY WEST, Senior Warden,

                                                   Defendants-Appellees.




             Appeal from the United States District Court
                   for the Eastern District of Texas
                            December 24, 1998


Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

DeMOSS, Circuit Judge:

     Texas    state    prisoner   Chandler   Wendell,   Jr.   appeals   the

district court’s dismissal of this civil rights action for failure

to exhaust administrative remedies prior to bringing suit.               We

affirm.
                             I.     RELEVANT FACTS

     Proceeding pro se and in forma pauperis, Wendell filed a civil

rights    complaint      pursuant     to       42    U.S.C.A.    §   1983      against

Correctional      Officer    Lloyd    Asher,         Sergeant    William       Pittman,

Lieutenant      Billye    Forrest,    Captain        Ricky    Tarver,     Major   Mike

Nichols, Classification Officer Tracey Porter, Prison Psychiatrist

Dr. Linda Dehoyos, and Warden Timothy West, all prison officials at

the Stiles Correctional Facility in Beaumont, Texas.

     Wendell     suffers     from    AIDS      and    is    housed   in   a    medical

administrative segregation unit.               On June 17, 1997, Officer Asher

arrived    to    escort     Wendell    to       an    appointment       with    prison

psychiatrist Dr. Linda Dehoyos.             En route, Wendell requested that

he be taken by the medical unit where he could obtain cough syrup

for congestion.       Officer Asher refused.               When Wendell arrived at

Dr. Dehoyos’ office, he explained his physical symptoms to the

doctor and again requested cough syrup.                      Dr. Dehoyos escorted

Wendell to the medical unit for further examination.

     While a prison nurse was taking Wendell’s vital signs, Officer

Asher came into the medical unit and, according to Wendell, became

angry that Wendell had requested cough syrup again. Wendell claims

that Officer Asher told the nurse to disconnect Wendell from the

monitoring equipment and then told Wendell that he had “messed up.”

Officer Asher instructed Wendell to get up and return to his cell.



                                           2
Apparently Wendell hesitated, which angered Officer Asher more.

Eventually, Officer Asher physically pulled Wendell to a standing

position and began walking him to the door.             Wendell claims that

Officer Asher took two steps toward the door and then suddenly

jerked up on the handcuffs which were fastened behind Wendell’s

back, forcing Wendell down over Asher’s leg and to the floor.

While Wendell was down, Officer Asher jumped on his back, grabbed

his head and began banging it on the concrete floor. Wendell, who

states that he is in the last stages of a terminal case of AIDS,

claims he did not resist.

     The entire incident was observed by Dr. Dehoyos and the prison

nurse.    Wendell     claims   that       he    sustained   serious   injury.

Specifically, Wendell claims that his face was split open above the

left eyebrow.   Wendell also claims that Officer Asher jerked the

handcuffs so hard that the right cuff was ripped off his hand,

creating a two inch laceration.       Finally, Wendell claims that his

ribs were bruised.

     After the incident, Officer Asher reported Wendell for a

disciplinary infraction, claiming that Wendell had refused to

respond to a repeated order to stand up.            Defendant Captain Tarver

investigated the disciplinary report.            On June 27, 1997, there was

a hearing on the merits of Officer Asher’s disciplinary report

against Wendell.     At the hearing, Wendell claims that he and his

representative were instructed to wait outside while Captain Tarver

“coached” Archer on his testimony.             Officer Archer then testified

                                      3
that Wendell had refused to stand up when Asher gave him a direct

order in the medical unit.          Wendell claims that the prison nurse

gave conflicting testimony that Wendell did get up when asked.

Captain Tarver found that Wendell had committed a disciplinary

infraction,    and   imposed    significant     additional   restraints      on

Wendell’s   confinement   as    a    result.    Wendell   claims   that     the

disciplinary    report    and    subsequent     hearing   were     merely    a

contrivance to conceal or distract attention from Officer Asher’s

misconduct towards Wendell, in violation of his federally protected

right to due process.

     Wendell also claims that the June 17, 1997 incident was not

the first time that he had either been subjected to excessive

physical force or threatened with the use of excessive force by

correctional officers at the medical segregation unit.             Wendell’s

Original Complaint describes at least two prior incidents of

excessive force, which occurred in December 1995 and November 1996,

and are apparently the subject of another pending civil rights

case.   Wendell claims that he requested a transfer to another

facility in    April 1997 because he feared for his safety in the

wake of these prior incidents.             Wendell alleges that defendant

Porter, a classification officer at the unit, played a role in

denying the April 1997 transfer request.

     Wendell also describes at least two incidents in which he was

threatened with physical force by correctional officers at the

medical segregation unit.       Both of those incidents occurred in May

                                       4
1997.   Wendell claims that the May 1997 threats of violence were

either witnessed by or related to Sergeant Pittman, Lieutenant

Forrest and Major Nichols, but that those officials took no action

to protect him from further harm.      Wendell also claims that he

informed the prison psychiatrist, Dr. Dehoyos about the problem,

but that the doctor expressed a reluctance to get involved in

“security issues.”     Finally, Wendell claims that the warden,

defendant West, had actual knowledge that medical segregation

inmates were being physically abused by the guards and that West

acquiesced in that unconstitutional treatment.



                       II.   PROCEDURAL HISTORY

     Wendell filed suit on July 28, 1997.         Wendell’s Original

Complaint alleges Eighth Amendment claims for use of excessive

force and deliberate indifference to his right to be free from the

use of excessive force against Officer Asher, Sergeant Pittman,

Lieutenant Forrest, Major Nichols, Dr. Dehoyos, Warden West, and

the Classification Officer, Porter.    Wendell’s Original Complaint

also alleges Fourteenth Amendment claims for deprivation of due

process in the handling of the disciplinary hearing and subsequent

disciplinary action against Captain Tarver and Officer Asher.

Wendell’s Original Complaint unambiguously seeks both monetary and

injunctive   relief.   Specifically,   Wendell    asks   that   he   be

transferred from the facility where he is being held, that the


                                   5
federal courts enjoin all harassment and retaliation by prison

officials until he is transferred, that his disciplinary record be

expunged     to   eliminate   any   consequences   from    the   tainted

disciplinary proceedings, that he be returned to the more favorable

classification status that he enjoyed prior to the disciplinary

hearing, and finally, that the federal court award him actual and

exemplary monetary damages against all defendants.

     The district court referred the matter to a Magistrate Judge.

The Magistrate Judge entered a Memorandum and Recommendation noting

that Wendell’s Complaint had been filed on July 28, 1997, only a

short time period after the June 17, 1997 incident, and that

Wendell had not alleged exhaustion of administrative remedies.

Wendell filed objections, asserting that administrative remedies

were exhausted as of July 30, 1997, two days after his Complaint

was filed.    The district court conducted a de novo review      and then

dismissed for failure to exhaust administrative remedies prior to

filing suit.



              III.   THE STATUTORY EXHAUSTION REQUIREMENT

     Title 42 U.S.C.A. § 1997e requires that a state prisoner

exhaust available administrative remedies prior to filing suit in

federal district court under 42 U.S.C.A. § 1983.          The applicable

version of § 1997e provides:

             No action shall be brought with respect to prison
             conditions under section 1983 of this title, or any

                                    6
          other Federal law, by a prisoner confined in any
          jail, prison, or other correctional facility until
          such administrative remedies as are available are
          exhausted.

42 U.S.C.A. § 1997e (Supp. 1998).   That provision plainly requires

that administrative remedies be exhausted before the filing of a

§ 1983 suit, rather than while the action is pending.

     Section 1997e was substantially amended by passage of the

Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, § 803,

110 Stat. 1321, which took effect April 26, 1996.    Prior to passage

of the PLRA, § 1997e provided only that a federal district court

had the discretion to require exhaustion when such a requirement

would be “appropriate and in the interests of justice.”      The pre-

PLRA version of § 1997e limited that discretion by including

requirements that the available remedies be “plain, speedy, and

effective,” and that they meet certain minimum standards defined in

the statute.   See 42 U.S.C.A. § 1997e (1994).      Even if the court

made a decision to require exhaustion, the statutory procedure

under the pre-PLRA version of § 1997e was to stay the case for up

to 180 days to permit exhaustion.   Thus, prior to April 1996, the

statutory exhaustion requirement applicable to § 1983 suits by

state prisoners was entirely discretionary, subject to significant

limitations, and required merely a stay, rather than dismissal.

Cf. Underwood v. Wilson, No. 97-40536, 1998 WL 476217 (5th Cir.

Aug. 14, 1998); Whitley v. Hunt, No. 97-40938, 1998 WL 740134 (5th

Cir. Oct. 23, 1998).

                                7
     We recently held that the exhaustion requirement imposed by

amended § 1997e is not jurisdictional.   Underwood, 1998 WL 476217

at *2-3. Rather, the amended statute imposes a requirement, rather

like a statute of limitations, that may be subject to certain

defenses such as waiver, estoppel, or equitable tolling.     See id.

at *3 (citing Zipes v. Trans World Airlines, 102 S. Ct. 1127

(1982)).   “[N]on-jurisdictional exhaustion requirement[s] may, in

certain rare instances, be excused.” Id. at *5 (citing McCarthy v.

Madigan, 112 S. Ct. 1081 (1992)).        McCarthy stated that the

decision to require exhaustion pursuant to § 1997e would depend in

part upon the relative strength of the individual prisoner’s

interest   in   obtaining   prompt   judicial   redress    and   the

countervailing institutional interests that favor exhaustion.    See

McCarthy, 112 S. Ct. at 1087.   McCarthy, however, was interpreting

the limited and discretionary exhaustion requirement embodied in

the pre-PLRA version of § 1997e.       That largely discretionary

balancing test cannot survive Congress’ 1996 amendment of § 1997e.

By shearing § 1997e of the substantial limitations upon exhaustion

that were embodied in the prior version of the statute, Congress

unambiguously expressed its intent that exhaustion be generally

imposed as a threshold requirement in prisoner cases.     Underwood,

1998 WL 476217 at *5 (identifying Congressional purpose to provide

relief from frivolous prisoner claims by requiring exhaustion); see

also Garrett v. Hawk, 127 F.3d 1263, 1265 (10th Cir. 1997).       It

                                 8
would therefore be contrary to both Congress’ intent and the plain

language of the amended statute to continue applying in every case

the discretionary balancing test defined in McCarthy for use with

the pre-PLRA version of the statute.         Absent a valid defense to the

exhaustion requirement, e.g., Whitley, 1998 WL 740134 (holding that

§ 1997e does not require exhaustion of remedies that are not

capable of providing redress, and therefore “available”), the

statutory   requirement      enacted   by   Congress     that   administrative

remedies be exhausted before the filing of suit should be imposed.

To hold otherwise would encourage premature filing by potential

litigants, thus undermining Congress’ purpose in passing the PLRA,

which was to provide the federal courts some relief from frivolous

prisoner litigation.        See Underwood, 1998 WL 476217 at *5 (citing

legislative history in support of decision dismissing claims that

were   exhausted    after    suit   was    filed   but   before   claims   were

dismissed).

       Having identified the statutory exhaustion requirement and

having defined the relevant test for determining whether the

requirement may be excused, we turn to an examination of whether

Wendell exhausted available remedies before filing suit.



              IV.   WENDELL’S ADMINISTRATIVE GRIEVANCES

       The Texas Department of Criminal Justice currently provides a

two-step procedure for presenting administrative grievances.               Step


                                       9
1 requires the prisoner to submit an administrative grievance at

the   institutional     level.        TEXAS   DEPARTMENT   OF   CRIMINAL    JUSTICE,

Administrative Directive No. AD-03.82 (rev.1), Policy ¶ IV (Jan.

31, 1997). After an investigation, the unit grievance investigator

prepares a report and makes a recommendation to the final decision

maker for step 1 of the process, which may be the warden, assistant

warden, facility administrator, assistant facility administrator,

or health administrator.           Id.    Step 2 permits the prisoner to

submit an appeal to the division grievance investigation with the

Institutional Division of the Texas Department of Criminal Justice.

After an investigation, the departmental grievance investigator

prepares a report and makes a recommendation to the final decision

maker for step 2 of the process, which is the director, deputy

director, regional director or assistant director.                Id.

      The   grievance   procedure        takes   approximately      90     days   to

exhaust.    Prisoners are allowed 15 calendar days to file a step 1

grievance. TEXAS DEPARTMENT   OF   CRIMINAL JUSTICE, Administrative Directive

No. AD-03.82 (rev.1), Policy ¶ VI (Jan. 31, 1997).              The response to

the step 1 grievance is due within forty days after receipt of the

grievance.   Id.   The prisoner then has 10 days to submit an appeal.

Id.   The response to the step 2 grievance is due within forty days

after receipt of the prisoner’s appeal.            Id.

      Wendell filed a step 1 grievance raising issues relating to

his Eighth Amendment claims on June 17, 1997, the same day that he


                                         10
claims he was beaten by Officer Asher.             That grievance was timely

denied on June 24, 1997.      On June 25, 1997, Wendell appealed that

determination, again raising his Eighth Amendment claims that

Officer Asher subjected him to excessive force and that certain

officials at his unit were deliberately indifferent to his right to

be free from excessive force at the hands of prison guards.                   Two

days   later,   on   June   27,   1997,   Captain     Tarver     conducted    the

disciplinary hearing which serves as the basis for Wendell’s

Fourteenth Amendment due process claims.            Wendell did not file any

administrative grievances, either at the institution or with the

Texas Department of Criminal Justice specifically relating to those

claims.    On July 28, 1997, and before the Texas Department of

Criminal Justice responded to Wendell’s step 2 grievance, Wendell

filed this lawsuit.     Two days later, on July 30, 1997, the Texas

Department   of   Criminal    Justice     issued    an   order    stating    that

Wendell’s grievance had been “referred to Internal Affairs.”                  The

record does not reflect whether any further action was taken with

respect to Wendell’s step 2 grievance, but the grievance would have

been deemed denied as of the fortieth day after it was received by

the Texas Department of Criminal Justice, or no later than August

4, 1997.    See Underwood, 1998 WL 476217 at *4.

       From the foregoing facts, it is clear that Wendell filed this

suit before exhausting available administrative remedies.                    With

respect to his Eighth Amendment excessive force claims, those



                                     11
claims were not exhausted until several days after Wendell filed

suit. With respect to his Fourteenth Amendment due process claims,

the record reflects that Wendell has never pursued administrative

remedies at all.

      Wendell has not raised any valid excuse for failing to exhaust

available administrative remedies.          Although he makes a conclusory

allegation that the administrative procedures are inadequate, he

does not provide any facts to support that allegation, and it does

not   appear   from   the   record   that   any    barrier    was     imposed   to

Wendell’s expedient exhaustion of available remedies with respect

to his Eighth Amendment claims.              Moreover, we note that the

dismissal of Wendell’s claims in this case will not cause any

injustice or render judicial relief unavailable.             Wendell’s claims

were dismissed without prejudice to refiling.                 Wendell has now

exhausted    administrative    remedies     as    to   his   Eighth    Amendment

claims.     Those claims are governed by Texas’ two-year statute of

limitations, which will not expire until at least April 1999, two

years after the earliest date that Wendell claims he informed the

named prison officials he was being threatened with excessive

force.    Gonzales v. Wyatt, No. 97-41074, 1998 WL 698866 (5th Cir.

Oct. 23, 1998).1      Wendell may pursue those claims in federal court


      1
           Texas law, unlike many other states, does not provide
that imprisonment is a legal disability capable of tolling the
applicable statute of limitations. See Gonzales v. Wyatt, No. 97-
41074, 1998 WL 698866 at *3 (5th Cir. Oct. 23, 1998); TEX CIV. PRAC.
& REM. CODE § 16.001 (amending definition of legal disability in

                                      12
immediately.           Wendell has not pursued administrative remedies with

respect to his Fourteenth Amendment claims. Those remedies may be

exhausted, however, within 90 days after the issuance of this

opinion.         Wendell’s due process claims are also governed by Texas’

two-year statute of limitations period, which will not expire until

at least June 1999, two years after the challenged disciplinary

hearing.         Pete v. Metcalfe, 8 F.3d 214 (5th Cir. 1993).        Provided

Wendell acts promptly, we conclude that there are no apparent

barriers to the refiling of this action in federal district court

once        he   exhausts   his   administrative   remedies   as   required   by

§ 1997e.         Given the statutory mandate of § 1997e, we must affirm

the district court’s dismissal of Wendell’s claims for failure to

exhaust administrative remedies prior to filing suit as required by

42 U.S.C.A. § 1997e.2




Texas to exclude imprisonment).
        2
          Wendell now claims that he is seeking only monetary
damages. But Wendell’s conclusory and fleeting argument on this
point is blatantly inconsistent with his active pleadings in the
district court. Wendell made no request or attempt to amend those
pleadings in the district court, and we will not entertain such an
attempt on appeal. Wendell will be the master of his pleadings
when the suit is refiled, and may so limit his request for relief
if he desires at that time. See Marsh v. Jones, 53 F.3d 707 (5th
Cir. 1995) (state prisoner need not pursue administrative remedies
prior to filing suit for monetary damages if the applicable state
remedies are incapable of affording the prisoner monetary relief);
Texas Department of Criminal Justice, Administraive Directive No.
AD-03.82 (rev.1), Remedies ¶ II (Jan. 31, 1997) (“Requests for
disciplinary action against employees or for consequential or
punitive damages will not be addressed through the grievance
procedures.”).

g:\opin\97-41291.opn                     13
      V.     WENDELL’S MOTION FOR APPOINTMENT OF COUNSEL ON APPEAL

        Wendell moved for appointment of counsel on appeal in the

district court. That motion was effectively denied by the district

court’s       failure      to   rule,   a   decision     we   review   for   abuse   of

discretion.            Jackson v. Dallas Police Dep’t, 811 F.2d 260, 261 (5th

Cir. 1986).

        Absent exceptional circumstances, there is no automatic right

to appointment of counsel in a civil rights case.                        Akasike v.

Fitzpatrick, 26 F.3d 510, 512 (5th Cir. 1994).                    The purely legal

issue presented for the Court’s consideration on appeal is neither

peculiar nor complex.             The record is sufficient, without further

development or argument of counsel, to support our decision in this

matter.       For that reason, we find no error in the district court’s

refusal to appoint counsel for Wendell’s appeal.



                                   VI.      CONCLUSION

        For the foregoing reasons, the district court’s dismissal of

Wendell’s § 1983 action without prejudice for failure to exhaust

administrative remedies as required by 42 U.S.C.A. § 1997e is

AFFIRMED.




g:\opin\97-41291.opn                         14